Citation Nr: 1403234	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-20 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1967 to April 1969, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A hearing was held in August 2013 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is in the file.  

Since the RO's most recent adjudication of the Veteran's claim in the April 2010 statement of the case, additional evidence pertinent to the Veteran's claim has been associated with the record.  While this additional evidence has not been reviewed by the RO and the Veteran has not submitted a waiver of initial consideration of this evidence by the RO, a remand is not necessary in this case because, as discussed below, the Board grants the Veteran's claim in full.  


FINDINGS OF FACT

1.  The Veteran's PTSD stressor is related to his fear of hostile military activity.  

2.  The stressor is consistent with the places, types, and circumstances of the Veteran's service in Vietnam; and there is no clear and convincing evidence to the contrary.

3.  A VA psychiatrist has confirmed that the stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the stressor.



CONCLUSION OF LAW

PTSD was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for PTSD.  This action constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary. 

The Veteran contends that he incurred PTSD during active service.  He specifically contends that in-service stressors during his active service in the Republic of Vietnam, to include fear of hostile military activity, caused his PTSD.  

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

75 Fed. Reg. 39843 (July 13, 2010).  

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Thus, they apply to the Veteran's claim.  

The Board finds that the evidence supports an allowance of the Veteran's claim to establish service connection for PTSD.  The Veteran's service treatment records do not show that he was diagnosed as having PTSD at any time during active service.  The Veteran has contended that he was in combat while on active service during the Vietnam Era.  A February 2003 response to a VA request for information made in connection with an earlier claim for VA benefits reflects that the Veteran served in Vietnam from April 1968 to April 1969.  

During the pendency of the appeal, the Veteran has consistently recounted stressor events to VA medical professionals, to include psychiatrists and psychologists, to RO employees in a January 2009 statement, and to the undersigned at the August 2013 hearing.  These stressor events include reports of witnessing fellow soldiers' deaths, carrying a mortally wounded soldier to a helicopter, and experiencing fear or hostile military activity while performing his duties as a "lineman," to include repairing downed wires in combat situations amidst mortar fire while stationed in the Republic of Vietnam.  See outpatient VA treatment records dated in April 2008 and August 2008, January 2009 statements from the Veteran and the August 2013 hearing transcript at pages 2-5.  After review of the complete record, to include the Veteran's service records, the Board concludes that the reported stressor events are consistent with the duties of his military occupational specialty (MOS) as a wireman.  The competent evidence also contains a DSM-IV diagnosis of PTSD, rendered by a VA psychiatrist, based on the Veteran's reported in-service stressors.  

Applying the new 38 C.F.R. § 3.304(f)(3) to the Veteran's claim, the record shows that entitlement to service connection for PTSD is warranted.  Specifically, the Veteran reported that his PTSD stressors are related to his fear of hostile military activity, and a VA psychiatrist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.  Moreover, the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service in the Republic of Vietnam.  There is no clear and convincing evidence to the contrary.  See 75 Fed. Reg. 39843 (July 13, 2010).

For these reasons, the evidence supports the Veteran's service connection claim for PTSD, and entitlement to the benefits sought is warranted.  38 C.F.R. § 3.304(f).  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


